Field, J.
The papers do not disclose in what particulars the defendant contends that the judgment of the Superior Court is erroneous. In his argument here he objects to two items; of which the first is $3 for the custody and keeping of property attached, and the second is $10 for the fee of a commissioner in taking a deposition.
As the plaintiff claimed forty-seven term fees, it may be assumed that the action was brought eleven or twelve years ago, and that the attachment was made before the passage of the St. of 1878, e. 272, and before the decision of this court in Cutter v. Howe, 122 Mass. 541.
*297But there are no facts before us that enable us to say that the charge of $3 was not an expense reasonably incurred by the attaching officer in keeping the attached property in the manner required by law.
The fees of commissioners in taking depositions are regulated by statute. We do not know where the deposition was taken. We infer that it was taken without the Commonwealth, by a commissioner appointed pursuant to the Pub. Sts. c. 18, § 9; Gren. Sts. c. 14, § 41; and that the fees to be allowed are determined by the Pub. Sts. c. 199, § 22; St. 1862, a. 76. We do not know the number of pages contained in the deposition, as it is not before us, nor do we know whether the amount allowed exceeds the statutory fees; but as the Superior Court, to which the deposition was returnable, was authorized by statute to make a further allowance than that definitely prescribed by the statute, its judgment in this respect cannot be revised here.

Judgment affirmed.